





EXHIBIT 10.1
AGILENT TECHNOLOGIES, INC.
2018 Stock Plan
Stock Award Agreement
Section 1.    Grant of Stock Award. This Stock Award Agreement, including any
additional terms for your country in the Country Specific Addendum attached
hereto (collectively, this “Award Agreement”), dated as of the grant date (the
“Grant Date”) indicated in your account maintained by the company providing
administrative services (the “External Administrator”) in connection with the
Agilent Technologies, Inc. 2018 Stock Plan (the “Plan”), is entered into between
Agilent Technologies, Inc. (the “Company”) and you as an individual (the
“Awardee”) who has been granted a Stock Award of Restricted Stock Units (the
“Stock Award”) pursuant to the Plan. The Stock Award represents the right to
receive the number of Shares indicated in the Awardee’s External Administrator
account subject to the fulfillment of the conditions set forth below and
pursuant to and subject to the terms and conditions set forth in the Plan. The
Stock Award is an unfunded and unsecured promise by the Company to deliver
Shares in the future. Capitalized terms used and not otherwise defined herein
are used with the same meanings as in the Plan.
Section 2.    Vesting Period. So long as the Awardee remains an Awardee Eligible
to Vest and has not had a termination of his or her Service, the Stock Award
shall vest in accordance with the vesting schedule set forth on the notice
accompanying this Award Agreement (the “Notice”) which shall be deemed to
constitute a part of this Award Agreement.
Section 3.    Nontransferability of Stock Award. The Stock Award shall not be
transferable by the Awardee otherwise than by will or by the laws of descent and
distribution. The terms of the Stock Award shall be binding on the executors,
administrators, heirs and successors of the Awardee.
Section 4.    Termination of Employment or Service.
(a)    Except as set forth in this Section 4 or another written agreement
between the Awardee and the Company, any unvested portion of the Stock Award
shall be forfeited immediately when the Awardee has had a termination of Service
or otherwise ceases to be an Awardee Eligible to Vest. Except as the Committee
may otherwise determine, termination of the Awardee’s Service for any reason
shall be determined without regard to whether the Awardee continues thereafter
to receive any compensatory payments therefrom or is paid salary thereby in lieu
of notice of termination.
(b)    Notwithstanding any provision in the Plan to the contrary, if an Awardee
dies while an Employee, the Stock Award shall immediately vest in full and be
settled in accordance with Section 5 below. The vested Stock Award shall be
delivered to the executor or administrator of the Awardee’s estate or, if none,
by the person(s) entitled to receive the vested Stock Award under the Awardee’s
will or the laws of descent or distribution.


1



--------------------------------------------------------------------------------







(c)    Notwithstanding any provision in the Plan to the contrary, if the Awardee
terminates Service due to (i) total and permanent disability (a “Disability
Termination”), or (ii) an involuntary termination as part of a reduction in
force under the Company’s Workforce Management Program, the Stock Award shall
vest in full and be settled in accordance with Section 5 below.
(d)    Notwithstanding any provision in the Plan to the contrary, if the Awardee
is, or becomes eligible for, retirement in accordance with the Company’s local
retirement policy as in effect on the Grant Date, any unvested portion of the
Stock Award will be fully nonforfeitable as of the date of such retirement
eligibility and be settled upon the earliest to occur of (i) the normal vesting
dates set forth in Section 2 above, (ii) the Awardee’s death and (iii) a Change
of Control, in accordance with Section 5 below.
(e)    In the event of a Change of Control, the Stock Award shall vest in full
immediately prior to the closing of such Change of Control. The foregoing shall
not apply where the Stock Award is assumed, converted or replaced in full by the
successor corporation or a parent or subsidiary of the successor; provided,
however, that in the event of a Change of Control in which one or more of the
successor or a parent or subsidiary of the successor has issued publicly traded
equity securities, the assumption, conversion, replacement or continuation shall
be made by an entity with publicly traded securities and shall provide that the
holders of such assumed, converted, replaced or continued Stock Awards shall be
able to acquire such publicly traded securities.
Section 5.    Settlement of Stock Award. Notwithstanding anything to the
contrary set forth in any other agreement, the Stock Award, but only to the
extent vested, shall be automatically settled in Shares on the earliest to occur
of the following (each, a “Settlement Date”): (i) the normal vesting dates set
forth in Section 2 above, (ii) the Awardee’s death, (iii) the Awardee’s
Disability Termination, date of termination as a result of participation in the
Company’s Workforce Management Program, or involuntary termination or good
reason termination entitling the Awardee to full vesting of the Stock Award
under a change of control agreement or plan in effect on the Grant Date, and
(iv) a Change of Control.  Such Shares shall be issued to the Awardee on or as
soon as practicable (and in all events within 74 days) after the applicable
Settlement Date.
Section 6.    Restrictions on Issuance of Shares. The Company shall not be
obligated to issue any Shares pursuant to the Stock Award unless the Shares are
at that time effectively registered or exempt from registration under the U.S.
Securities Act of 1933, as amended, and, as applicable, local laws.
Notwithstanding anything to the contrary herein, the Company shall not be
obligated to issue any Shares pursuant to the Stock Award if such issuance
violates or is not incompliance with any Applicable Laws.
Section 7.    Responsibility for Taxes.
(a)    The Awardee acknowledges that, regardless of any action the Company or,
if different, the Awardee’s employer (the “Employer”) takes with respect to any
or all income tax, social insurance, payroll tax, fringe benefits tax, payment
on account or other tax-related withholding relating to the Awardee’s
participation in the Plan (“Tax-Related Items”), the


2



--------------------------------------------------------------------------------







ultimate liability for all Tax-Related Items legally due by the Awardee is and
remains the Awardee’s responsibility and may exceed the amount, if any, actually
withheld by the Company or the Employer. The Awardee further acknowledges that
the Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Stock Award, including the grant, vesting (including on account of the
Awardee’s retirement eligibility described in Section 4(d)) and settlement of
the Stock Award, the subsequent sale of Shares acquired pursuant to the Stock
Award and the receipt of any dividends or other distributions, if any; and (2)
do not commit to structure the terms of the grant or any aspect of the Stock
Award to reduce or eliminate the Awardee’s liability for Tax-Related Items.
Further, if the Awardee is subject to Tax-Related Items in more than one
jurisdiction, the Awardee acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
(b)    The Awardee authorizes the Company and/or the Employer to, in the sole
discretion of the Company and/or the Employer, withhold all applicable
Tax-Related Items legally payable by the Awardee from the Awardee’s wages or
other cash compensation paid to the Awardee by the Company and/or the Employer,
within legal limits, or from proceeds of the sale of Shares. Alternatively, or
in addition, if permissible under local law, the Company and/or the Employer may
in its sole discretion (1) sell or arrange for the sale of Shares that the
Awardee acquires pursuant to the Stock Award to meet the withholding obligation
for Tax-Related Items, and/or (2) withhold in Shares otherwise payable pursuant
to the Stock Award, provided that the Company and/or the Employer only withholds
the amount of Shares necessary to satisfy not more than the maximum withholding
amount. If the obligation for Tax-Related Items is satisfied by withholding a
number of Shares as described herein, for tax purposes, the Awardee is deemed to
have been issued the full number of Shares subject to the vested/settled Stock
Awards, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items.
(c)     Finally, the Awardee shall pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of the Awardee’s participation in the Plan or the Awardee’s
acquisition of Shares pursuant to the Stock Award that is not satisfied by the
means previously described. The Company may refuse to deliver the Shares if the
Awardee fails to comply with the Awardee’s obligations in connection with the
Tax-Related Items as described in this section.
Section 8.    Holding Period for Officers and Executives. Notwithstanding
anything in the Plan or this Award Agreement to the contrary, if the Awardee is
an officer or executive of the Company (as defined in the Company’s human
resources system of record) on the Grant Date, any Shares that are issued to the
Awardee hereunder may not be sold, assigned, conveyed, gifted, pledged,
hypothecated or otherwise transferred in any manner, other than by will or the
laws of descent or distribution, until the first anniversary of the applicable
Settlement Date (or, if earlier, the date of the Awardee’s death or Disability
Termination or a Change of Control).
Section 9.    Adjustment. The number of Shares subject to the Stock Award and
the price per share, if any, of such Shares may be adjusted by the Company from
time to time pursuant to the Plan.


3



--------------------------------------------------------------------------------







Section 10.    Nature of the Award. By accepting the Stock Award, the Awardee
acknowledges that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan and this Award
Agreement;
(b)    the grant of the Stock Award is extraordinary, voluntary and occasional
and does not create any contractual or other right to receive future grants of
Stock Awards, or benefits in lieu of Stock Awards, even if Stock Awards have
been granted in the past;
(c)    all decisions with respect to future Stock Awards, if any, will be at the
sole discretion of the Company;
(d)    participation in the Plan shall not create a right to further employment
with the Employer and shall not interfere with the ability of the Employer to
terminate the Awardee’s employment relationship at any time;
(e)    participating in the Plan is voluntary;
(f)    the Stock Award, the Shares underlying the Stock Award and the income
from and value of same, are extraordinary items that do not constitute recurring
or on-going compensation of any kind for services of any kind rendered to the
Company or the Employer, and which are outside the scope of the Awardee’s
employment contract, if any;
(g)    the Stock Award, the Shares underlying the Stock Award and the income
from and the value of same, are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and in no event should be considered as compensation for, or relating in any way
to, past services to the Company or the Employer;
(h)    unless otherwise agreed with the Company in writing, the Stock Award, the
Shares underlying the Stock Award and the income from and value of same, are not
granted as consideration for, or in connection with, the Service the Awardee may
provide as a director of an Affiliate or Subsidiary of the Company;
(i)    in the event the Awardee is not an employee of the Company, the Stock
Award will not be interpreted to form an employment contract or relationship
with the Company; and furthermore, the Stock Award will not be interpreted to
form an employment contract with the Employer or any subsidiary or affiliate of
the Company;
(j)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty, and the Company makes no representation
regarding such future value and is not responsible for any decrease in value or
any foreign exchange fluctuations between the Awardee’s local currency and the
United States Dollar that may affect such value;


4



--------------------------------------------------------------------------------







(k)    if the Awardee accepts the Stock Award and obtains Shares, the value of
those Shares acquired may increase or decrease in value;
(l)    no claim or entitlement to compensation or damages shall arise from
termination of the Stock Award or diminution in value of the Stock Award or
Shares acquired under the Stock Award resulting from termination of the
Awardee’s employment by the Company or the Employer;
(m)    by accepting the grant of the Stock Award through the methods described
in Section 24 below, the Awardee and the Company agree that the Stock Award is
granted under and governed by the terms and conditions of the Plan and this
Award Agreement (including the Country-Specific Addendum), and the Awardee
acknowledges that he or she agrees to accept as binding, conclusive and final
all decisions or interpretations of the Company and/or the External
Administrator regarding any questions relating to the Plan and this Award
Agreement;
(n)    this Award Agreement is between the Awardee and the Company, and that the
Awardee’s local employer is not a party to this Award Agreement;
(o)    Applicable Laws (including any rules or regulations governing securities,
foreign exchange, tax, labor or other matters) of the country in which the
Awardee is residing or working at the time of grant or vesting of the Stock
Award or the sale of Shares may subject the Awardee to additional procedural or
regulatory requirements that the Awardee solely is responsible for and must
independently fulfill in relation to ownership or sale of such Shares;
(p)     the ownership of Shares or assets and the holding of a bank or brokerage
account may subject the Awardee to reporting requirements imposed by tax,
banking, and/or other authorities in the Awardee’s country, that the Awardee
solely is responsible for complying with such requirements, and that any
cross-border cash remittance made to transfer of proceeds received upon the sale
of Shares must be made through a locally authorized financial institution or
registered foreign exchange agency and may require the Awardee to provide to
such entity certain information regarding the transaction; and
(q)    the Company reserves the right to impose other requirements or terms and
conditions (which may be set forth in but are not limited to the
Country-Specific Addendum hereto) on the Awardee’s participation in the Plan,
the Stock Award and any Shares acquired thereunder, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons.
Section 11.    Data Privacy. The Awardee explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Awardee’s personal data as described in this document by and among, as
applicable, the Company, the Employer and the External Administrator for the
exclusive purpose of implementing, administering and managing the Awardee’s
participation in the Plan.
The Awardee hereby understands that the Company and the Employer hold certain
personal information about the Awardee, including, but not limited to, the
Awardee’s name, home


5



--------------------------------------------------------------------------------







address and telephone number, email address, date of birth, social insurance,
passport or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Stock Awards or any
other entitlement to Shares or equivalent benefits awarded, canceled, exercised,
vested, unvested or outstanding in the Awardee’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). The Awardee hereby
understands that Data may be transferred to any third parties (including the
External Administrator) assisting in the implementation, administration and
management of the Plan, that these recipients may be located in the Awardee’s
country or elsewhere, such as outside the European Economic Area, and that the
recipient’s country may have different data privacy laws and protections than
the Awardee’s country. All such transfers of Data will be in accordance with the
Company’s Privacy Policies and Guidelines. The Awardee hereby understands that
the Awardee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Awardee’s local human resources
representative. The Awardee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Awardee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Awardee may elect to deposit any
Shares acquired upon vesting of the Stock Award. The Awardee hereby understands
that the Awardee may, at any time, view Data, request information about the
storage and processing of Data and require any necessary amendments to Data.
Further, the Awardee understands that he or she is providing the consents herein
on a purely voluntary basis. If the Awardee does not consent, or if he or she
later seeks to revoke his or her consent, his or her employment status or
service with the Employer will not be affected by reason of his or her refusal
to consent; the only consequence of refusing or withdrawing the Awardee’s
consent is that the Company would not be able to grant Stock Awards or other
equity awards to the Awardee or administrator or maintain such awards.
Therefore, the Awardee understands that refusing or withdrawing his or her
consent may affect his or her ability to participate in the Plan. For more
information on the consequences of the Awardee’s refusal to consent or
withdrawal of consent, the Awardee understands that he or she may contact his or
her human resources representative responsible for the Awardee’s country at the
local or regional level.
Finally, upon request of the Company or the Employer, the Awardee agrees to
provide an executed data privacy consent form (or any other agreements or
consents that may be required by the Company and/or the Employer) that the
Company and/or the Employer may deem necessary to obtain from the Awardee for
the purpose of administering the Awardee’s participation in the Plan in
compliance with the data privacy laws in his or her country, either now or in
the future. The Awardee understands and agrees that he or she will not be able
to participate in the Plan if he or she fails to provide any such consent or
agreement requested by the Company and/or the Employer.
Section 12.    No Rights Until Issuance. The Awardee shall have no rights
hereunder as a shareholder with respect to any Shares subject to the Stock Award
until the date that Shares are issued to the Awardee. The Committee in its sole
discretion may substitute a cash payment in lieu of Shares, such cash payment to
be equal to the Fair Market Value of the Shares on the date that such Shares
would have otherwise been issued under the terms of the Plan and this Award
Agreement.


6



--------------------------------------------------------------------------------







Section 13.    Administrative Procedures. The Awardee agrees to follow the
administrative procedures that may be established by the Company and/or its
designated broker for participation in the Plan which may include a requirement
that the Shares issued hereunder be held by the Company’s designated broker
until the Awardee disposes of such Shares. The Awardee further agrees that the
Company may determine the actual method of withholding for Tax-Related Items as
described in Section 7 above. The Awardee agrees to update the Company with
respect to the Awardee’s home address, contact information and any information
necessary for the Company or one of its affiliates to process any required tax
withholding or reporting related to the Stock Award.
Section 14.    Governing Law and Venue. This Award Agreement shall be governed
by and construed according to the laws of the State of Delaware without regard
to its principles of conflicts of laws as provided in the Plan. Any proceeding
arising out of or relating to this Award Agreement or the Plan may be brought
only in the state or federal courts located in the Northern District of
California where this grant is made and/or to be performed, and the parties to
this Award Agreement consent to the exclusive jurisdiction of such courts.
Section 15.    Amendment. The Stock Award may be amended as provided in the
Plan.
Section 16.    Language. By electing to accept this Award Agreement, the Awardee
acknowledges that he or she is sufficiently proficient in English, or has
consulted with an advisor who is sufficiently proficient in English so as to
allow the Awardee to understand the terms and conditions of this Award
Agreement. Further, if the Awardee has received this or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
Section 17.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Awardee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
Section 18.     Severability. The provisions of this Award Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.
Section 19.    Recoupment. The Stock Award is subject to the terms of the
Agilent Technologies Executive Compensation Recoupment Policy in the form
approved by the Committee as of the Grant Date (the “Policy”), if and to the
extent that the Policy by its terms applies to the Stock Award and the Awardee;
and the terms of the Policy as of the Grant Date are incorporated by reference
herein and made a part hereof.
Section 20.    Section 409A of the Code.
(a)    The Stock Award shall be administered, interpreted, and construed in a
manner that is intended to avoid the imposition on the Awardee of any additional
tax, penalty, or interest under


7



--------------------------------------------------------------------------------







Section 409A of the Code. The preceding provision, however, shall not be
construed as a guarantee of any particular tax effect and the Company shall not
be liable to the Awardee for any payment made under the Stock Award that is
determined to result in an additional tax, penalty, or interest under Section
409A of the Code, nor for reporting in good faith any payment made under the
Stock Award as an amount includible in gross income under Section 409A of the
Code.
(b)    “Termination of employment,” “resignation,” or words of similar import,
as used in the Stock Award means for purposes of payments under the Stock Award
that are payments of deferred compensation subject to Section 409A of the Code
as to which the payment event is such term or words, the Awardee’s “separation
from service” as defined in Section 409A of the Code.
(c)    To the extent any payment or settlement hereunder that is a payment of
deferred compensation subject to Section 409A of the Code is contingent upon a
“change in control,” such payment or settlement shall only occur if the event
giving rise to the change in control would also constitute a change in ownership
or effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company, within the meaning of Section
409A of the Code. The vesting of the Stock Award shall not be affected by the
preceding sentence.
(d)    If a payment obligation under the Stock Award arises on account of the
Awardee’s separation from service while the Awardee is a “specified employee”
(as defined in Section 409A of the Code), any payment of “deferred compensation”
(as defined under Treasury Regulation Section 1.409A-1(b)(1), after giving
effect to the exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through
(b)(12)) that is scheduled to be paid within six months after such separation
from service shall accrue without interest and shall be paid within 15 days
after the end of the six-month period beginning on the date of such separation
from service or, if earlier, within 15 days after the Awardee’s death.
Section 21.    Insider Trading / Market Abuse Laws. The Awardee may be subject
to insider trading restrictions and/or market abuse laws based on the exchange
on which the Shares are listed and in applicable jurisdictions including the
United States and the Awardee’s country or his or her broker’s country, if
different, which may affect the Awardee’s ability to accept, acquire, sell or
otherwise dispose of Shares, rights to Shares (e.g., Stock Awards) or rights
linked to the value of Shares (e.g., dividend equivalents) during such times as
the Awardee is considered to have “inside information” regarding the Company (as
defined by the laws in applicable jurisdictions). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders the Awardee
placed before he or she possessed inside information. Furthermore, the Awardee
could be prohibited from (i) disclosing the inside information to any third
party, which may include fellow employees and (ii) “tipping” third parties or
causing them otherwise to buy or sell securities. Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable insider trading policy of the Company. The
Awardee acknowledges that it is the Awardee’s responsibility to comply with any
applicable restrictions and the Awardee should speak with his or her personal
legal advisor on this matter.
Section 22.    Foreign Asset/Account Reporting; Exchange Control. The Awardee’s
country may have certain foreign asset and/or account reporting requirements
and/or exchange controls which may affect the Awardee’s ability to acquire or
hold Shares under the Plan or cash


8



--------------------------------------------------------------------------------







received from participating in the Plan (including from any dividends received
or sale proceeds arising from the sale of Shares) in an account outside the
Awardee’s country. The Awardee may be required to report such accounts, assets
or transactions to the tax or other authorities in his or her country. The
Awardee also may be required to repatriate sale proceeds or other funds received
as a result of Awardee’s participation in the Plan to his or her country through
a designated bank or broker and/or within a certain time after receipt. The
Awardee acknowledges that it is his or her responsibility to comply with such
regulations, and the Awardee should consult his or her personal legal advisor
for any details.
Section 23.    Entire Agreement. The Plan is incorporated herein by reference.
The Plan, this Award Agreement and the Notice (including the Country-Specific
Addendum attached hereto) constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Awardee with respect to the
subject matter hereof, and may not be modified adversely to the Awardee’s
interest except by means of a writing signed by the Company and the Awardee.
Section 24.    Acceptance and Rejection. This Award Agreement is one of the
documents governing the Stock Award, which the Awardee may accept or reject
online through the External Administrator’s website. If the Awardee has not
rejected the Stock Award by the time of the first vesting event, the Awardee
will be deemed to have accepted the Stock Award, and the Shares vested pursuant
to the Stock Award will be issued and taxed accordingly.
Section 25.    Country-Specific Addendum. Notwithstanding any provision herein,
the Awardee’s participation in the Plan shall be subject to any special terms
and conditions as set forth in the Country-Specific Addendum for the Awardee’s
country of residence, if any. Moreover, if the Awardee relocates to one of the
countries included in the Country-Specific Addendum, the special terms and
conditions will apply to the Awardee, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons. The Country-Specific Addendum constitutes part of
this Award Agreement.


AGILENT TECHNOLOGIES, INC.
By:


______________________________
Mike McMullen
President and Chief Executive Officer








9



--------------------------------------------------------------------------------








COUNTRY-SPECIFIC ADDENDUM
ADDITIONAL TERMS AND CONDITIONS OF THE
AGILENT TECHNOLOGIES, INC. 2018 STOCK PLAN
STANDARD STOCK AWARD AGREEMENT
FOR NON-U.S. EMPLOYEES
This Country-Specific Addendum includes additional terms and conditions that
govern the Stock Award granted to the Awardee under the Plan if the Awardee
resides in one of the countries listed herein. Certain capitalized terms used
but not defined in this Country-Specific Addendum have the meanings set forth in
the Plan and/or the Award Agreement.
This Country-Specific Addendum also includes information regarding exchange
controls and certain other issues of which the Awardee should be aware with
respect to the Awardee’s participation in the Plan. The information is based on
the securities, exchange control and other laws in effect in the respective
countries as of March 2018. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Awardee not rely on the
information in this Country-Specific Addendum as the only source of information
relating to the consequences of the Awardee’s participation in the Plan because
the information may be out of date at the time that the Awardee vests in the
Stock Award or sells Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Awardee’s particular situation, and the Company is not in a
position to assure the Awardee of a particular result. Accordingly, the Awardee
should seek appropriate professional advice as to how the relevant laws in the
Awardee’s country may apply to his or her situation.
Finally, if the Awardee is a citizen or resident of a country other than the one
in which the Awardee is currently working, transfers employment and/or residency
after the Stock Award is granted, or is considered a resident of another country
for local law purposes, the notifications contained herein may not apply to him
or her and the Company shall, in its discretion, determine to what extent the
terms and conditions contained herein shall be applicable to the Awardee.
COUNTRY-SPECIFIC LANGUAGE


Below please find country specific language that applies to Awardees in the
following countries: Australia, Brazil, Canada, China, Denmark, France, Hong
Kong, Israel, Italy, Japan, Malaysia, Mexico, New Zealand, Russia, Singapore,
South Korea, Spain, Switzerland, Taiwan, and the United Kingdom, with the
exception of the Europe Data Privacy Notice which applies to Awardees in
Austria, Belgium, Denmark, Finland, France, Germany, Ireland, Italy, the
Netherlands, Spain, Sweden and the United Kingdom.




A-1



--------------------------------------------------------------------------------











EUROPE DATA PRIVACY NOTICE
These provisions replace Section 11 of the Award Agreement for the following
countries only: Austria, Belgium, Denmark, Finland, France, Germany, Ireland,
Italy, the Netherlands, Spain, Sweden and the United Kingdom.
This Notice details the personal data that Agilent Technologies Inc, (“Company”,
“we”, “us” or “our”) receives about the Awardee, how we process it and the
Awardee's rights and obligations in relation to the personal data collected in
the context of this Award Agreement and the implementing, administering and
managing of the Awardee’s participation in the Plan.
The Company is the data controller for the purposes of the General Data
Protection Regulation (GDPR) and any relevant local legislation (the “Data
Protection Laws”). The Company can be contacted at 5301 Stevens Creek Boulevard,
Santa Clara, CA 95051, United States.
The Awardee may contact our Data Protection Officer for all data privacy
inquiries and any questions or concerns in relation to this Notice at:
E-mail:    data-protection.officer@agilent.com
Phone:    +44 131 452 0725
Post:    5 Lochside Avenue, Edinburgh EH12 9DJ, United Kingdom.
What information does the Company collect about the Awardee?
The Company and as applicable, the Employer, and any Subsidiary or Affiliate,
will collect the following personal data about the Awardee for the purpose of
implementing, administering and managing the Awardee’s participation in the
Plan, so that the Company can perform its contractual obligations related to the
implementation, administration and management of the Plan:
•
personal information such as: the Awardee’s name, residence address, date of
birth, hire date, work email, work phone number, division code, location code,
date of employment termination, and employee identification number;

•
contact information such as: home address and telephone number; and

•
financial information such as: any Shares or directorships held in the Company
or any Subsidiary or Affiliate, details of all Stock Awards or any other
entitlement to Shares or equivalent benefits awarded, canceled, exercised,
vested, unvested or outstanding in the Awardee’s favor.

The Awardee also understands that providing the Company with all of the personal
data listed above is necessary for the performance of the Plan and that the
Awardee’s denial to provide such personal data would make it impossible for the
Company to perform its contractual obligations and may affect the Awardee’s
ability to participate in the Plan.
We receive information about the Awardee directly, as well as from other sources
including the Awardee’s Employer.


A-2



--------------------------------------------------------------------------------







The Awardee's personal data will be retained by the Company in accordance with
the time periods and in the format specified in the General Retention Schedule.
In the following circumstances, the Awardee's personal data may be retained for
longer than the specified periods:
•
as required by law or court order; and

•
as needed to defend or pursue legal claims.

The Awardee understands that personal data processing related to the purposes
specified above shall take place under non-automated conditions, that comply
with the purposes for which personal data is collected and with confidentiality
and security provisions as set forth by the Data Protection Laws.
Disclosure of the Awardee's Personal Data and Transfers Overseas
Disclosures and transfers within the Company
The personal data that we collect from the Awardee will be transferred to, and
stored at/processed in the USA by the Company so that the Company can perform
its contractual obligations related to the implementation, administration and
management of the Plan.
Where personal data is received from the Awardee's Employer or transferred to
other Agilent group companies, we rely on the Commission’s model contracts for
the transfer of personal data to third countries (i.e., the standard contractual
clauses), pursuant to Decisions 2004/915/EC and 2010/87/EU. Please contact our
Data Protection Officer should you wish to examine the intra-group standard data
protection clauses entered into by the Company.
The Company takes all necessary security and legal precautions to ensure the
safety and integrity of personal data that is transferred within its group.
Disclosures and transfers to third parties
The Awardee's personal data will, in certain circumstances, be disclosed to
third parties for the purposes described above. The only third-party recipient
of such personal data is Fidelity, the administrator of the Plan for the
purposes of administering and managing the Awardee’s participation in the Plan.
Where the Company is under an obligation to do so by law, it will disclose the
Awardee's personal data to regulators, courts, the police or tax authorities, or
in the course of litigation. In some cases, in accordance with applicable law,
it may not be possible to notify the Awardee in advance about the details of
such disclosures. The Company will use all reasonable efforts to disclose the
minimum personal data necessary in such cases.
The Awardee's rights in relation to their Personal Data held by the Company
The Awardee has certain rights in relation to their personal data that we hold.
Some of these only apply in certain circumstances as set out in more detail
below. We also set out how to exercise those rights. Please note that we will
require the Awardee to verify their identity before we respond to any such
requests, by providing us with two forms of identification: one from List A; and
one from List B.


A-3



--------------------------------------------------------------------------------







List A
List B
Valid Passport.
Recent utility bill showing data subject’s current home address (no more than 3
months’ old).
Valid Photo Driving Licence.
Recent Bank or Building Society Statement (no more than 3 months’ old).



To exercise any of these rights, unless otherwise stated, please email
data-protection.officer@agilent.com to receive the Data Subject Request Form
which must be returned to the Data Protection Officer. We must respond to a
request by the Awardee to exercise those rights without undue delay and at least
within one (1) month (although this may be extended by a further two (2) months
in certain circumstances).
The Awardee has the following rights in relation to their personal data:
Access: to access the personal data held by the Company about the Awardee and
certain information about how we use it and who we share it with – the Awardee's
right of access can be exercised by filling out the form referenced above and
submitting it to data-protection.officer@agilent.com;
Portability: in certain circumstances, to receive or ask us to provide their
personal data to a third party in a structured, commonly used and
machine-readable format, although we will not provide the Awardee with certain
personal data if to so would interfere with another’s individual’s rights
(e.g. where providing the personal data we hold about the Awardee would reveal
information about another person) or where another exemption applies (we can
only do so where it is technically feasible; we are not responsible for the
security of the personal data or its processing once received by the third
party);
Correction: to correct any personal data held about the Awardee that is
inaccurate and have incomplete data completed (including by the provision of a
supplementary statement). Where the Awardee requests correction, please explain
in detail why the personal data we hold about the Awardee is inaccurate or
incomplete so that we can assess whether a correction is required. Please note
that while we assess whether the personal data we hold about the Awardee is
inaccurate or incomplete, the Awardee may exercise their right to restrict our
processing of the applicable data as described below. Where we agree that the
personal data is inaccurate or incomplete, we will try to tell any third party
to whom we have disclosed the relevant data so that they can rectify the data,
as well;
Please note that the Awardee can update and correct their personal data through
the following self-service portals:
•
the Meidas portal at https://meidas.hr.agilent.com/. Here the Awardee can update
their personal information such as home and work addresses, names, birth dates,
telephone numbers, email, and tax ID numbers.

•
the Fidelity NetBenefits portal at
https://nb.fidelity.com/public/nb/default/home. Here the Awardee can update
their contribution withholding rates or request to withdraw from the ESPP.



A-4



--------------------------------------------------------------------------------







Erasure: that we erase the personal data held about the Awardee in the following
circumstances:
•
the Awardee believes that it is no longer necessary for us to hold the personal
data the we hold about the Awardee; or

•
the Awardee believes the personal data the we hold about the Awardee is being
unlawfully processed by us;

Also note that the Awardee may exercise their right to restrict our processing
of the Awardee's personal data whilst we consider the Awardee's request. Please
provide as much detail as possible on the reasons for the request to assist us
in determining whether the Awardee has a valid basis for erasure. We will retain
the personal data if there are valid grounds under law for us to do so (e.g.,
for the defence of legal claims or freedom of expression) but we will let you
know if that is the case.
Restriction of Processing to Storage Only: to require us to stop processing the
personal data we hold about the Awardee other than for storage purposes in
certain circumstances. Please note, however, that if we stop processing their
personal data, we may use it again if there are valid grounds under the Data
Protection Laws for us to do so (e.g. for the defence of legal claims or for
another’s protection). Where we agree to stop processing the personal data, we
will try to tell any third party to whom we have disclosed the relevant personal
data so that they can stop processing the data, as well. The Awardee may request
that we stop processing and just store the personal data held about the Awardee
where:
•
the Awardee believes the personal data is not accurate for the period it takes
for us to verify whether the data is accurate;

•
we wish to erase the personal data as the processing we are doing is unlawful
but the Awardee wants us to simply restrict the use of that data; or

•
we no longer need the personal data for the purposes of the processing but the
Awardee requires us to retain the data for the establishment, exercise or
defence of legal claims.

In the event that the Awardee wishes to make a complaint about how we process
the Awardee's personal data, please use the above email address and we will
endeavour to deal with such requests as soon as possible. This is without
prejudice to the Awardee's right to launch a claim with the relevant data
protection authority.
The Awardee's obligations in relation to Personal Data
It is important that changes in the Awardee's personal circumstances are updated
as soon as possible by making changes directly through the Meidas and Fidelity
NetBenefits portals, as stated above in the section entitled 'The Awardee's
rights in relation to their Personal Data held by the Company'.
Changes to this Notice
This Notice may be amended from time to time at the Company's discretion. The
Awardee will be notified of any changes to this Notice.
AUSTRALIA


A-5



--------------------------------------------------------------------------------







Offer Document. The Stock Award is intended to comply with the provisions of the
Corporations Act 2001, Australian Securities and Investments Commission (“ASIC”)
Regulatory Guide 49 and ASIC Class Order CO 14/1000. Additional details are set
forth in the Australian Offer Document, which is provided to Awardees along with
this Award Agreement.
Tax Information. Subdivision 83A-C of the Income Tax Assessment Act, 1997,
applies to Stock Awards granted under the Plan, such that the Stock Awards are
intended to be subject to deferred taxation.
BRAZIL
Compliance with Law. By accepting the Stock Award, the Awardee acknowledges his
or her agreement to comply with applicable Brazilian laws and to report and pay
any and all applicable taxes associated with the Stock Award, the receipt of any
dividends and the sale of Shares acquired under the Plan.


Nature of the Award. This provision supplements Section 10 (Nature of the Award)
of the Award Agreement.


By participating in the Plan, the Awardee acknowledges, understands and agrees
that (i) the Awardee is making an investment decision, (ii) Shares will be
issued to the Awardee only if he or she remains in Service through each vesting
date, and (iii) the value of the Shares is not fixed and may increase or
decrease in value without compensation to the Awardee.
CANADA
Stock Awards Settled in Shares Only. Notwithstanding anything to the contrary in
the Plan and/or the Award Agreement, the Awardee understands that any Stock
Awards granted to the Awardee shall be paid in Shares only and do not provide
any right for the Awardee to receive a cash payment.


The following provision will apply to residents of Quebec:


Language Consent. The parties acknowledge that it is their express wish that the
Award Agreement, as well as all documents, notices, and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement à
la présente convention.


Additional Restrictions on Resale. In addition to the restrictions on resale and
transfer noted in Plan materials, securities purchased under the Plan may be
subject to certain restrictions on resale imposed by Canadian provincial
securities laws. The Awardees are encouraged to seek legal advice prior to any
resale of such securities. In general, Awardees resident in Canada may resell
their securities in transactions carried out on exchanges outside of Canada.


Form of Payment. Due to legal restrictions in Canada and notwithstanding any
language to the contrary in the Plan, grantees are prohibited from surrendering
Shares that they already own or from attesting to the ownership of Shares to pay
any Tax-Related Items in connection with the Stock Award granted.




A-6



--------------------------------------------------------------------------------







CHINA
SAFE Compliance. It is intended that the Award Agreement and the Plan comply
with any applicable requirements of the State Administration of Foreign Exchange
(“SAFE”) in China. The Award Agreement and the Plan shall be administered in a
manner consistent with this intent, and any provision that would cause the Award
Agreement or the Plan to fail to meet with SAFE approval shall have no force and
effect until amended to comply with SAFE requirements. The Awardee agrees in
advance to any such required amendment.


Repatriation Requirement. All proceeds received upon the sale of Shares and
dividends that an Awardee may receive under the Stock Award must be immediately
repatriated to China. The Awardee understands and agrees that all proceeds from
the Stock Award will first be sent to the designated SAFE bank account of the
Company. Further, if the proceeds are converted to local currency, the Awardee
acknowledges that the Company (including its Subsidiaries) are under no
obligation to secure any currency conversion rate, and may face delays in
converting the proceeds to local currency and transferring the proceeds to the
Awardee due to exchange control and/or other regulatory restrictions in China.
The Awardee agrees to bear the risk of any currency conversion rate fluctuation
between the date that sale proceeds are delivered to the special bank account
and the date of conversion of the proceeds to local currency. The Awardee
further agrees to comply with any other requirements that may be imposed by the
Company in the future in order to facilitate compliance with exchange control
requirements in China.


Termination of Employment or Service. Notwithstanding anything to the contrary
in the Plan or the Award Agreement, the Awardee agrees that upon the termination
of the Awardee’s Service in China, the Company may sell any Shares acquired
pursuant to the Stock Award not later than 90 calendar days after the
termination date (or such other period as may be required by SAFE). The Awardee
authorizes the Company’s designated broker to sell such Shares on Awardee’s
behalf at such time as determined by the Company, in its sole discretion, or as
soon as is administratively practical thereafter. The Awardee further agrees
that the Company is authorized to instruct its designated broker to assist with
the mandatory sale of the Shares (on the Awardee’s behalf pursuant to this
authorization), and the Awardee expressly authorizes such broker to complete the
sale of such Shares. The Awardee acknowledges that the Company’s designated
broker is under no obligation to arrange for the sale of Shares at any
particular price. Upon the sale of the Shares, the Company agrees to pay the
cash proceeds from the sale, less any brokerage fees or commissions, to the
Awardee in accordance with applicable exchange control laws and regulations and
provided any liability for Tax-Related Items has been satisfied.
DENMARK
Termination of Employment or Service. Section 4(a) of the Award Agreement is
amended in its entirety to read as follows and the following new subsections (f)
and (g) are added to the end of Section 4:
“(a)    Except as set forth in this Section 4 or another written agreement
between the Awardee and the Company, any unvested portion of the Stock Award
shall be forfeited immediately when the Awardee has had a termination of Service
or otherwise ceases to be an Awardee Eligible to Vest.”
“(f)     Notwithstanding any provision in the Plan to the contrary, if an
Awardee is terminated by the Company for any reason other than breach, any
unvested Stock Award will continue to vest under the vesting schedule set forth
in Section 2 above.”


A-7



--------------------------------------------------------------------------------







(g)    Notwithstanding any provision in the Plan to the contrary, if an Awardee
resigns or is terminated by the Company for breach, any unvested Stock Awards
shall be forfeited immediately when the Awardee gives or is given notice of
termination of his Service or otherwise ceases to be an Awardee Eligible to
Vest.”
Additional Documents. A copy of the Employer Statement has also been provided to
the Awardee in addition to this Award Agreement.
FRANCE


French-Qualified Stock Award. This Stock Award is intended to qualify for
specific tax and social security treatment in France under Section L. 225-197-1
to L. 225-197-6-1 of the French Commercial Code, as amended (a
“French-qualified” Stock Award). Certain events may affect the status of the
Stock Award as French-qualified and the Stock Award may be disqualified in the
future. The Company does not make any undertaking or representation to maintain
the qualified status of the Stock Award. If the Stock Award no longer qualifies
as a French-qualified Stock Award, the specific tax and social security
treatment will not apply, and the Awardee will be required to pay his or her
portion of social security contributions resulting from the Stock Award (as well
as any income tax that is due).


Plan and French Plan Terms. The Stock Award is subject to the terms and
conditions of the Plan and the Rules of the Agilent Technologies, Inc. 2018
Stock Plan for Stock Options and Restricted Stock Units Granted to Participants
in France (the “French Plan”). To the extent that any term is defined in both
the Plan and the French Plan, for purposes of this grant of a French-qualified
Stock Award, the definitions in the French Plan shall prevail.


Settlement in Shares. Notwithstanding any discretion in the Plan or the Award
Agreement to settle the Stock Award in cash, the French-qualified Stock Award
will be settled in Shares only. The Stock Award does not provide any right for
Awardee to receive a cash payment.


Termination of Employer or Service. This provision replaces Section 4(b) of the
Award Agreement in its entirety:


Notwithstanding any provision in the Plan or Award Agreement to the contrary, in
the event of the Awardee’s death while employed by the Company or a Subsidiary
or Affiliate or after the Awardee’s retirement in accordance with the applicable
local retirement policy (as determined by the Company), on the date of death,
the Stock Award shall become fully transferable to the Awardee’s heirs. The
Awardee’s heirs may request issuance of the underlying Shares within six months
of the Awardee’s death. If the Awardee’s heirs do not request the issuance of
the underlying Shares within six months of the Awardee’s death, the Stock Award
will be forfeited.


Restrictions on Sale of Shares. The Awardee may not sell or transfer the Shares
issued pursuant to the Stock Award prior to the second anniversary of the Grant
Date or such other period as is required to comply with the minimum mandatory
holding period applicable to Shares underlying French-qualified awards under
Section L. 225-197-1 of the French Commercial Code, the French Tax Code or the
French Social Security Code, as amended. Notwithstanding the above, the
Awardee’s heirs, in case of the Awardee’s death, or the Awardee in case of the
Awardee’s Disability (as defined under the French Plan), are not subject to this
restriction on the sale of Shares.




A-8



--------------------------------------------------------------------------------







If the Awardee qualifies as a managing director of the Company under French law
(“mandataires sociaux” i.e., Président du Conseil d'Administration, Directeur
Général, Directeur Général Délégué, Membre du Directoire, Gérant de Sociétés par
actions), the Awardee is required to hold 20% of the Shares issued upon the
vesting of the Stock Award in a nominative account under procedures implemented
by the Company and is not permitted to sell or transfer the Shares until he or
she ceases to serve as a managing director, as long as this restriction is a
requirement under French law and unless law or regulations provide for a lower
percentage (in which case these requirements apply to the lower percentage of
Shares required to be held).


Any Shares acquired upon vesting of the Stock Award may not be sold during
certain Closed Periods as provided for and defined by Section L. 225-197-1 of
the French Commercial Code, as amended, and by the French Plan, for so long as
and to the extent that the Closed Periods are applicable to Shares underlying
French-qualified Stock Awards granted by the Company.


No Recoupment. Section 19 of the Award Agreement shall not apply.
Consent to Receive Information in English. By accepting the Stock Award, Awardee
confirms having read and understood the documents related to the Stock Award
(the Plan as amended by the French Plan and this Award agreement) which were
provided in the English language. Awardee accepts the terms of these documents
accordingly.


Consentement Relatif à l'Utilisation de l'Anglais. En acceptant l'Attribution («
Stock Award »), le Bénéficiaire confirme avoir lu et compris les documents
relatifs à l'Attribution (le Plan tel qu’amendé par le Plan pour la France et
ce Contrat d’Attribution) qui ont été remis en anglais. Le Bénéficiaire accepte
les termes de ces documents en connaissance de cause.
HONG KONG
Securities Law Notice. Warning: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. The Awardee should exercise
caution in relation to the offer. If the Awardee is in any doubt about any of
the contents of the Award Agreement, including this Country-Specific Addendum,
or the Plan, the Awardee should obtain independent professional advice. Neither
the grant of the Stock Awards nor the issuance of Shares upon vesting
constitutes a public offering of securities under Hong Kong law and are
available only to employees of the Company or its Subsidiaries or Affiliates.
The Award Agreement, including this Country-Specific Addendum, the Plan and
other incidental communication materials (i) have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong Kong
and (ii) are intended only for the personal use of each eligible employee of the
Company and its Subsidiaries and Affiliates and may not be distributed to any
other person.


Data Privacy. The following language is added to the end of Section 11 of the
Award Agreement:


“The Data Protection Principles specified in Personal Data (Privacy) Ordinance
(Chapter 486 of the Laws of Hong Kong) will apply to any Data upon its transfer
to any location outside of Hong Kong.”


Additional Restrictions on Resale. In addition to the restrictions on resale and
transfer noted in Plan materials, the Awardee agrees that, in the event that any
portion of the Stock Award becomes vested and the Shares are issued prior to the
six-month anniversary of the Grant Date, the Awardee


A-9



--------------------------------------------------------------------------------







will not sell any Shares acquired upon vesting / settlement prior to the
six-month anniversary of the Grant Date.


Stock Award Settled in Shares Only. Notwithstanding anything to the contrary in
the Plan and/or the Award Agreement, the Awardee understands that any Stock
Award granted to the Awardee shall be paid in Shares only and do not provide any
right for the Awardee to receive a cash payment.
ISRAEL
Shares must be held with the External Administrator. The Company has designated
a third-party to provide administrative services in connection with the Plan
(the “External Administrator”). Pursuant to its authority under the Plan, the
Company will require that the Awardee hold any Shares issued to an Awardee in
connection with the vesting of the Stock Award with the External Administrator
until such time as the Awardee sells the Shares. Until the Awardee decides to
sell the Shares issued pursuant to the vesting of the Stock Award, the Awardee
cannot transfer the Shares to an account with another broker or request that
share certificates be issued to the Awardee.
ITALY
Plan Document Acknowledgement. By accepting the Stock Award, the Awardee
acknowledges that (a) the Awardee has received the Plan and this Award
Agreement; (b) the Awardee has reviewed these documents in their entirety and
fully understands the contents thereof; and (c) the Awardee accepts all
provisions of the Plan and this Award Agreement. The Awardee further
acknowledges that the Awardee has read and specifically and expressly approves,
without limitation, the following sections of this Award Agreement: “Termination
of Employment or Service”; “Nontransferability of Stock Award”; “Restrictions on
Issuance of Shares”; “Responsibility for Taxes”; “Nature of the Award”; “Data
Privacy” as replaced by the above provision; “No Rights Until Issuance”;
“Governing Law and Venue”; “Language”; “Electronic Delivery and Acceptance”;
“Recoupment” and “Entire Agreement”.


JAPAN
No Recoupment. Section 19 of the Award Agreement shall not apply.
MALAYSIA
Data Privacy. This provision replaces Section 11 of the Award Agreement in its
entirety.




A-10



--------------------------------------------------------------------------------







The Awardee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of his or her personal data as
described in this Award Agreement, including any Country-Specific Addendum
attached hereto, and any other Plan participation materials by and among, as
applicable, the Employer, the Company and its Subsidiaries and Affiliates or any
third parties authorized by the same for the exclusive purpose of implementing,
administering and managing the Awardee’s participation in the Plan.


The Awardee may have previously provided the Company and the Employer with and
the Company and the Employer may hold certain personal information about the
Awardee, including, but not limited to, the Awardee's name, home address and
telephone number, email address, date of birth, social insurance number,
passport or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Stock Awards or any
other entitlement to Shares or equivalent benefits awarded, cancelled,
exercised, purchased, vested, unvested or outstanding in the Awardee’s favor
("Data"), for the exclusive purpose of implementing, administering and managing
the Plan.


The Awardee understands that Data will be transferred to the External
Administrator or such other stock plan service provider as may be selected by
the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan and that Data may be
transferred to certain other third parties assisting the Company with the
implementation, administration and management of the Plan. The Awardee
understands that these recipients may be located in the United States or
elsewhere, and that the recipients' country (e.g., the United States) may have
different data privacy laws and protections than the Awardee’s country. The
Awardee understands that the Awardee may request a list with the names and
addresses of any potential recipients of Data by contacting the Awardee’s local
human resources representative. The Awardee authorizes the Company, the External
Administrator and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer Data, in electronic or other
form, for the sole purpose of implementing, administering and managing the
Awardee’s participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or third party with whom the Awardee may
elect to deposit any Shares acquired pursuant to the Awardee’s participation in
the Plan. The Awardee understands that Data will be held only as long as is
necessary to implement, administer and manage the Awardee’s participation in the
Plan. The Awardee understands that the Awardee may, at any time, view Data,
request information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting his or her local human resources
representative. Further, the Awardee understands that the Awardee is providing
the consents herein on a purely voluntary basis. If the Awardee does not
consent, or if the Awardee later seeks to revoke his or her consent, the
Awardee’s Service with the Employer will not be affected; the only consequence
of refusing or withdrawing the Awardee’s consent is that the Company would not
be able to grant Stock Awards or other equity awards to the Awardee or
administer or maintain such awards. Therefore, the Awardee understands that
refusing or withdrawing his or her consent may affect the Awardee’s ability to
participate in the Plan. For more information on the consequences of the
Awardee’s refusal to consent or withdrawal of consent, Awardee understands that
the Awardee may contact his or her local human resources representative.
Penerima Anugerah dengan ini secara eksplicit dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadinya seperti yang dinyatakan dalam Perjanjian
Penganugerahan ini, termasuklah apa-apa Lampiran khusus bagi negara yang
dilampirkan di sini, dan apa-apa bahan penyertaan Pelan oleh dan di antara,
sebagaimana yang berkenaan, Majikan, Syarikat dan Anak Syarikatnya dan Syarikat
Sekutu atau mana-mana pihak ketiga yang diberi kuasa oleh yang sama untuk tujuan
ekslusif bagi pelaksanaan, pentadbiran dan pengurusan penyertaan Penerima
Anugerah dalam Pelan tersebut.


 Sebelum ini, Penerima Anugerah mungkin telah membekalkan Syarikat dan Majikan
dengan, dan Syarikat dan Majikan mungkin memegang, maklumat peribadi tertentu
tentang Penerima Anugerah, termasuk, tetapi tidak terhad kepada, namanya, alamat
rumah dan nombor telefon, alamat emel, tarikh lahir, nombor insurans sosial,
pasport atau nombor pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa
Syer atau jawatan pengarah yang dipegang dalam Syarikat, butir-butir semua
Anugerah Saham atau apa-apa hak lain untuk Syer atau manfaat setaraf yang lain
yang dianugerahkan, dibatalkan, dilaksanakan, dibeli, terletak hak, tidak
diletak hak ataupun bagi faedah Penerima Anugerah ("Data"), untuk tujuan yang
eksklusif bagi melaksanakan, mentadbir dan menguruskan Pelan tersebut.


Penerima Anugerah memahami bahawa Data akan dipindah kepada Pentadbir Luar atau
pembekal perkhidmatan pelan saham lain yang mungkin dipilih oleh Syarikat pada
masa depan, yang membantu Syarikat dalam melaksanakan, mentadbir dan menguruskan
Pelan tersebut, dan Data mungkin boleh dipindahkan kepada pihak ketiga lain yang
tertentu yang membantu Syarikat dengan pelaksanaan, pentadbiran, dan pengurusan
Pelan. Penerima Anugerah memahami bahawa penerima-penerima ini mungkin berada di
Amerika Syarikat atau di tempat lain, dan bahawa negara penerima (contohnya,
Amerika Syarikat) mungkin mempunyai undang-undang privasi data dan perlindungan
yang berbeza daripada negara Penerima Anugerah. Penerima Anugerah memahami
bahawa Penerima Anugerah boleh meminta senarai dengan nama dan alamat mana-mana
penerima Data yang berpotensi dengan menghubungi wakil sumber manusia
tempatannya. Penerima Anugerah memberi kuasa kepada Syarikat, Pentadbir Luar dan
mana-mana penerima lain yang mungkin membantu Syarikat (sama ada pada masa kini
atau pada masa depan) untuk melaksanakan, mentadbir dan menguruskan Pelan
tersebut untuk menerima, memiliki, menggunakan, mengekalkan dan memindahkan
Data, dalam bentuk elektronik atau lain-lain, semata-matanya untuk melaksanakan,
mentadbir dan menguruskan penyertaan Penerima Anugerah dalam Pelan tersebut,
termasuk apa-apa pemindahan Data yang diperlukan kepada broker atau pihak ketiga
dengan sesiapa yang dipilih oleh Penerima Anugerah untuk deposit apa-apa Saham
yang diperolehi menurut penyertaannya dalam Pelan tersebut. Penerima Anugerah
faham bahawa Data akan dipegang hanya untuk tempoh yang diperlukan untuk
melaksanakan, mentadbir dan menguruskan penyertaannya dalam Pelan tersebut.
Penerima Anugerah memahami bahawa Penerima Anugerah boleh, pada bila-bila masa,
melihat data, meminta maklumat mengenai penyimpanan dan pemprosesan Data,
meminta bahawa pindaan-pindaan dilaksanakan ke atas Data atau menolak atau
menarik balik persetujuan dalam ini, dalam mana-mana kes, tanpa kos, dengan
menghubungi wakil sumber manusia tempatannya. Selanjutnya, Penerima Anugerah
memahami bahawa dia memberikan persetujuan di sini secara sukarela. Jika
Penerima Anugerah tidak bersetuju, atau jika Penerima Anugerah kemudian
membatalkan persetujuannya, perkhidmatan Penerima Anugerah dengan Majikan tidak
akan terjejas; hanya satunya akibat jika dia tidak bersetuju atau menarik balik
persetujuannya, iaitu, Syarikat tidak akan dapat memberikan Anugerah-anugerah
Saham atau anugerah ekuiti lain kepada Penerima Anugerah atau mentadbir atau
mengekalkan anugerah tersebut. Oleh itu, Penerima Anugerah memahami bahawa
keengganan atau penarikan balik persetujuannya boleh menjejaskan keupayaannya
untuk mengambil bahagian dalam Pelan tersebut. Untuk maklumat lanjut mengenai
akibat keengganan Penerima Anugerah untuk memberikan keizinan atau penarikan
balik keizinan, Penerima Anugerah memahami bahawa Penerima Anugerah boleh
menghubungi wakil sumber manusia tempatannya.



A-11



--------------------------------------------------------------------------------









Director Notification Requirement. If the Awardee is a director of a Malaysian
Subsidiary or Affiliate of the Company, the Awardee is subject to certain
notification requirements under the Malaysian Companies Act, 1965. Among these
requirements is an obligation to notify the Malaysian Subsidiary or Affiliate in
writing when the Awardee receives an interest (e.g., Stock Award, Shares) in the
Company or any related companies. In addition, the Awardee must notify the
Malaysian Subsidiary or Affiliate when the Awardee sells Shares in the Company
or any related company (including when the Awardee sells Shares acquired under
the Plan). These notifications must be made within fourteen days of acquiring or
disposing of any interest in the Company or any related company.
MEXICO
Labor Law Policy and Acknowledgment. In accepting the grant of the Stock Award,
the Awardee expressly recognizes that Agilent Technologies, Inc., with
registered offices at 5301 Stevens Creek Boulevard, Santa Clara, California
95051, United States of America, is solely responsible for the administration of
the Plan and that the Awardee’s participation in the Plan and acquisition of
Shares do not constitute an employment relationship between the Awardee and
Agilent Technologies, Inc. since the Awardee is participating in the Plan on a
wholly commercial basis and the Awardee’s sole employer is Agilent Technologies
Mexico, S. de R.L. de C.V., Av. Insurgentes Sur no. 1602, Suite 801, Mexico
City, Mexico CP 03940 (“Agilent-Mexico”). Based on the foregoing, the Awardee
expressly recognizes that the Plan and the benefits that the Awardee may derive
from participating in the Plan do not establish any rights between the Awardee
and the Employer, Agilent-Mexico, and do not form part of the employment
conditions and/or benefits provided by Agilent-Mexico and any modification of
the Plan or its termination shall not constitute a change or impairment of the
terms and conditions of the Awardee’s employment.
The Awardee further understands that his or her participation in the Plan is as
a result of a unilateral and discretionary decision of Agilent Technologies,
Inc.; therefore, Agilent Technologies, Inc. reserves the absolute right to amend
and/or discontinue the Awardee’s participation at any time without any liability
to the Awardee.
Finally, the Awardee hereby declares that the Awardee does not reserve to
himself or herself any action or right to bring any claim against Agilent
Technologies, Inc. for any compensation or damages regarding any provision of
the Plan or the benefits derived under the Plan, and the Awardee therefore
grants a full and broad release to Agilent Technologies, Inc., its Affiliates,
branches, representation offices, its shareholders, officers, agents or legal
representatives with respect to any claim that may arise.
Reconocimiento de Ausencia de Relación Laboral y Declaración de la Política.
Aceptando la Stock Award, el Participante reconoce que Agilent Technologies,
Inc. y sus oficinas registradas en 5301 Stevens Creek Boulevard, Santa Clara,
California 95051, U.S.A., es el único responsable de la administración del Plan
y que la participación del Participante en el mismo y la compra de Acciones no
constituye de ninguna manera una relación laboral entre el Participante y
Agilent Technologies, Inc., toda vez que la participación del Participante en el
Plan deriva únicamente de una relación comercial con Agilent Technologies, Inc.,
reconociendo expresamente que el único empleador del Participante lo es Agilent
Technologies Mexico, S. de R.L. de C.V., Blvd. Av. Insurgentes Sur no. 1602,
Suite 801, Mexico City, Mexico CP 03940 (“Agilent-México”). Derivado de lo
anterior, el Participante expresamente reconoce que el Plan y los beneficios que
pudieran derivar del mismo no establecen ningún derecho entre el Participante y
su empleador, Agilent-México, y no forman parte de las condiciones laborales y/o
prestaciones otorgadas por Agilent-México, y expresamente el Participante
reconoce que cualquier modificación al Plan o la terminación del mismo de manera


A-12



--------------------------------------------------------------------------------







alguna podrá ser interpretada como una modificación de los condiciones de
trabajo del Participante.
Asimismo, el Participante entiende que su participación en el Plan es resultado
de la decisión unilateral y discrecional de Agilent Technologies, Inc., por lo
tanto, Agilent Technologies, Inc. se reserva el derecho absoluto para modificar
y/o terminar la participación del Participante en cualquier momento, sin ninguna
responsabilidad para el Participante.
Finalmente, el Participante manifiesta que no se reserva ninguna acción o
derecho que origine una demanda en contra de Agilent Technologies, Inc., por
cualquier compensación o daño en relación con cualquier disposición del Plan o
de los beneficios derivados del mismo, y en consecuencia el Participante otorga
un amplio y total finiquito a Agilent Technologies, Inc., sus Entidades
Relacionadas, afiliadas, sucursales, oficinas de representación, sus
accionistas, directores, agentes y representantes legales con respecto a
cualquier demanda que pudiera surgir.
NEW ZEALAND
Securities Law Notice. Warning: This is an offer of rights to receive Shares
underlying the Stock Awards. Stock Awards give Awardees a stake in the ownership
of the Company. The Awardee may receive a return if dividends are paid on the
Shares.
If the Company runs into financial difficulties and is wound up, the Awardee
will be paid only after all creditors and holders of preferred shares have been
paid. The Awardee may lose some or all of his or her investment.
New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision. The usual rules do not apply to
this offer because it is made under an employee share scheme. As a result, the
Awardee may not be given all the information usually required. The Awardee will
also have fewer other legal protections for this investment.
The Awardee should ask questions, read all documents carefully, and seek
independent financial advice before committing himself or herself.
The Shares are quoted or approved for trading on the New York Stock Exchange
(“NYSE”). This means that, if the Awardee vests in Stock Awards and Shares are
issued to the Awardee, the Awardee can sell his or her investment on the NYSE if
there are buyers for it. If the Awardee sells his or her investment, the price
he or she receives may vary depending on factors such as the financial condition
of the Company. The Awardee may receive less than the full amount that he or she
paid for it, if anything.
For information on risk factors impacting the Company’s business that may affect
the value of the Shares, the Awardee should refer to the risk factors discussion
in the Company’s Annual Report on Form 10-K and Quarterly Reports on Form 10-Q,
which are filed with the U.S. Securities and Exchange Commission and are
available online at www.sec.gov, as well as on the Company’s “Investor
Relations” website at http://investor.agilent.com.
For more details on the terms and conditions of the Stock Awards, please refer
to this Award Agreement, the Plan and the prospectus which are available on the
External Administrators website and free of charge on request via email to
agilent_globalequity@agilent.com.


A-13



--------------------------------------------------------------------------------







As noted above, the Awardee should carefully read the materials provided before
making a decision whether to participate in the Plan. The Awardee should also
contact his or her tax advisor for specific information concerning Awardee’s
personal tax situation with regard to Plan participation.
RUSSIA
Shares must be held with the External Administrator. The Company has designated
a third-party to provide administrative services in connection with the Plan
(the “External Administrator”). Pursuant to its authority under the Plan, the
Company will require that the Awardee hold any Shares issued to Awardee in
connection with the vesting of the Stock Award with the External Administrator
until such time as the Awardee sells the Shares. Until the Awardee decides to
sell the Shares issued pursuant to the vesting of the Stock Award, the Awardee
cannot transfer the Shares to an account with another broker or request that
share certificates be issued to the Awardee.
Securities Law Notice. The Award Agreement, the Stock Award, the Plan and all
other materials the Awardee may receive regarding participation in the Plan do
not constitute advertising or an offering of securities in Russia. The issuance
of Shares under the Plan has not and will not be registered in Russia and,
therefore, the Shares described in any Plan documents may not be offered or
placed in public circulation in Russia.
In no event will Shares acquired upon vesting of the Stock Award be delivered to
you in Russia; all Shares acquired upon vesting of the Stock Award will be
maintained on the Awardee’s behalf outside of Russia.
The Awardee is not permitted to sell Shares directly to a Russian legal entity
or resident.
Data Privacy. This provision replaces Section 11 of the Award Agreement:
“The Awardee explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Awardee’s personal data as
described in this document by and among, as applicable, the Company, the
Employer and the External Administrator as well as any of their respective
Subsidiaries or Affiliates for the exclusive purpose of implementing,
administering and managing the Awardee’s participation in the Plan.
The Awardee hereby understands that the Company and the Employer hold certain
personal information about the Awardee, including, but not limited to, the
Awardee’s name, home address and telephone number, email address, date of birth,
social insurance, passport or other identification number, salary, nationality,
job title, any Shares or directorships held in the Company, details of all Stock
Awards or any other entitlement to Shares or equivalent benefits awarded,
canceled, exercised, vested, unvested or outstanding in the Awardee’s favor, for
the purpose of implementing, administering and managing the Plan (“Data”). The
Awardee hereby understands that Data may be transferred to any third parties
(including the External Administrator) assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Awardee’s country or elsewhere, such as the United States of Ameriсa
and/or other countries where cross-border transfer to which is not allowed by
applicable law without the employee’s specific consent (i.e. based on the
Russian legislation in force as at the date hereof, such countries include
countries which are neither member states under the Convention on Protection of
Individuals with regard to Automatic Processing of Personal Data 1981 nor listed
by the Russian Data Protection Authority (the Russian Federal Service for
Supervision in Communications, Information Technology and Mass Media, or
Roscomnadzor or replacement authority as countries with


A-14



--------------------------------------------------------------------------------







the adequate data protection mechanisms), and that the recipient’s country may
have different data privacy laws and protections than the Awardee’s country. All
such transfers of Data will be in accordance with the Company’s Privacy Policies
and Guidelines. The Awardee hereby understands that the Awardee may request a
list with the names and addresses of any potential recipients of the Data and
any other information on his or her personal data and their processing in
accordance with applicable law by contacting the Awardee’s local human resources
representative. The Awardee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Awardee’s participation in the
Plan, including any requisite transfer (including cross-border transfer as set
out above) of such Data as may be required to a broker or other third party with
whom the Awardee may elect to deposit any Shares acquired upon vesting of the
Stock Award. The Awardee hereby understands that the Awardee may, at any time,
view and obtain a copy of Data, request information about the storage and
processing of Data, require any necessary amendments to Data. Further, the
Awardee understands that he or she is providing the consents herein on a purely
voluntary basis. If the Awardee does not consent, or if he or she later seeks to
revoke his or her consent, his or her employment status or service with the
Employer will not be affected by reason of his or her refusal to consent; the
only consequence of refusing or withdrawing the Awardee’s consent is that the
Company would not be able to grant Stock Awards or other equity awards to the
Awardee or administrator or maintain such awards. Therefore, the Awardee
understands that refusing or withdrawing his or her consent may affect his or
her ability to participate in the Plan. For more information on the consequences
of the Awardee’s refusal to consent or withdrawal of consent, the Awardee
understands that he or she may contact his or her human resources representative
responsible for the Awardee’s country at the local or regional level.
Finally, the Awardee agrees to promptly provide an executed (in paper or other
form as may be requested by the Company and/or the Employer) data privacy
consent form (and/or, in addition to the said consent form, any other agreements
and/or consents) that the Company and/or the Employer may deem necessary to
obtain from the Awardee for the purpose of administering the Awardee’s
participation in the Plan in compliance with the data privacy laws in his or her
country, either now or in the future. The Awardee understands and agrees that he
or she will not be able to participate in the Plan if he or she fails to provide
any such consent or agreement requested by the Company and/or the Employer.
SINGAPORE
Additional Restrictions on Resale. In addition to the restrictions on resale and
transfer noted in the Plan materials, the Awardee agrees that, in the event that
any portion of the Stock Award becomes vested and the Shares are issued prior to
the six-month anniversary of the Grant Date, the Awardee will not sell any
Shares acquired upon vesting / settlement prior to the six-month anniversary of
the Grant Date, unless such sale or offer is made pursuant to the exemption
under Part XIII Division I Subdivision (4) (other than section 280) of the
Securities and Futures Act (Chap. 289, 2006 Ed.) (“SFA”).
Securities Law Notice. The grant of the Stock Award is being made pursuant to
the “Qualifying Person” exemption” under section 273(1)(f) of the SFA and is not
made with a view to the Shares being subsequently offered for sale to any other
party. The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore.


A-15



--------------------------------------------------------------------------------







CEO / Director Notification Requirement. If the Awardee is the Chief Executive
Officer (“CEO”) or a director, associate director or shadow director of a
Singapore Subsidiary or Affiliate he or she is subject to certain notification
requirements under the Singapore Companies Act, regardless of whether he or she
is a Singapore resident or employed in Singapore. Among these requirements is
the obligation to notify the Singapore Subsidiary or Affiliate in writing of an
interest (e.g., Stock Award, Shares, etc.) in the Company or any related
companies within two days of (i) its acquisition or disposal, (ii) any change in
a previously disclosed interest (e.g., when the Shares are sold), or (iii)
becoming the CEO or a director.
Data Privacy. This provision replaces Section 11 of the Award Agreement:
The Awardee explicitly and unambiguously consents to the collection, use,
disclosure and transfer, in electronic or other form, of the Awardee’s personal
data as described in this document by and among, as applicable, the Company, the
Employer and the External Administrator for the exclusive purpose of
implementing, administering and managing the Awardee’s participation in the
Plan.
The Awardee hereby understands that the Company and the Employer hold certain
personal information about the Awardee, including, but not limited to, the
Awardee’s name, home address and telephone number, email address, date of birth,
social insurance, passport or other identification number, salary, nationality,
job title, any Shares or directorships held in the Company, details of all Stock
Awards or any other entitlement to Shares or equivalent benefits awarded,
canceled, exercised, vested, unvested or outstanding in the Awardee’s favor, for
the purpose of implementing, administering and managing the Plan (“Data”). The
Awardee hereby understands that Data may be transferred to any third parties
(including the External Administrator) assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Awardee’s country or elsewhere, such as outside the European Economic
Area, and that the recipient’s country may have different data privacy laws and
protections than the Awardee’s country. All such transfers of Data will be in
accordance with the Company’s Privacy Policies and Guidelines. The Company or
the Employer will impose contractual obligations on recipients to only process
the data for the purposes set out herein. In addition, in the event that the
Company or the Employer transfers Data to a recipient who is located outside of
the country that Awardee’s Data was collected, the Company or the Employer (as
applicable) shall ensure that the recipient provides the Awardee’s Data a level
of protection comparable to that of the data protection laws in the country in
which the Data was collected. This includes, but is not limited to, ensuring
that the recipient has in place adequate security measures to protect the Data,
and ensuring that the recipient does not retain the Data longer than necessary
for the purposes set out herein or for any other legal purposes.
The Awardee hereby understands that the Awardee may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Awardee’s local human resources representative. The Awardee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Awardee’s participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom the Awardee
may elect to deposit any Shares acquired upon vesting of the Stock Award. The
Awardee hereby understands that the Awardee may, at any time, view Data, request
information about the storage and processing of Data, require any necessary
amendments to Data. Further, the Awardee understands that he or she is providing
the consents herein


A-16



--------------------------------------------------------------------------------







on a purely voluntary basis. If the Awardee does not consent, or if he or she
later seeks to revoke his or her consent, his or her employment status or
service with the Employer will not be affected by reason of his or her refusal
to consent; the only consequence of refusing or withdrawing the Awardee’s
consent is that the Company would not be able to grant Stock Awards or other
equity awards to the Awardee or administrator or maintain such awards.
Therefore, the Awardee understands that refusing or withdrawing his or her
consent may affect his or her ability to participate in the Plan. For more
information on the consequences of the Awardee’s refusal to consent or
withdrawal of consent, the Awardee understands that he or she may contact his or
her human resources representative responsible for the Awardee’s country at the
local or regional level.
Finally, upon request of the Company or the Employer, the Awardee agrees to
provide an executed data privacy consent form (or any other agreements or
consents that may be required by the Company and/or the Employer) that the
Company and/or the Employer may deem necessary to obtain from the Awardee for
the purpose of administering the Awardee’s participation in the Plan in
compliance with the data privacy laws in his or her country, either now or in
the future. The Awardee understands and agrees that he or she will not be able
to participate in the Plan if he or she fails to provide any such consent or
agreement requested by the Company and/or the Employer.
SOUTH KOREA
Data Privacy. This provision is an addendum to Section 11 of the Award
Agreement.
Period of Retention and Use. The Company, Employer or any third parties
(including the External Administrator) assisting in the implementation,
administration and management of the Plan will retain and use your personal data
in accordance with the time periods and in the format specified in the General
Retention Schedule Retention. In the following circumstances, the Awardee's
personal data may be retained for longer than the specified periods:
•
as required by law or court order; and

•
as needed to defend or pursue legal claims.



Third Party Transfer of Personal Data.
1.
Your personal data may be transferred to third parties as below:

Fidelity Investments Institutional Operations Company


2. Third Party’s Purpose of Using the Personal Information: The purposes in
which the third party receives and processes the personal data are the same as
stated in Section 11 above.
3. Items of Personal Data to be Transferred: The personal data that the third
party processes are the same as stated in Section 11 above.
4. Period of Retention and Use by Recipient: Until the recipient’s purpose of
using the personal information is achieved.
SPAIN


A-17



--------------------------------------------------------------------------------







Labor Law Acknowledgment. This provision supplements Section 10 (Nature of the
Award) of the Award Agreement:
In accepting the Stock Award, the Awardee acknowledges that the Awardee consents
to participation in the Plan and has received a copy of the Plan.
The Awardee understands that the Company has unilaterally, gratuitously and
discretionally decided to grant the Stock Award under the Plan to individuals
who may be employees of the Company or its Affiliates or Subsidiaries throughout
the world. The decision is a limited decision that is entered into upon the
express assumption and condition that any grant will not bind the Company or any
of its Affiliates or Subsidiaries. Consequently, the Awardee understands that
the Stock Award is granted on the assumption and condition that the Stock Award
and any Shares acquired upon vesting of the Stock Award shall not become a part
of any employment contract (either with the Company or any of its related
entities) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever.
Additionally, the Awardee understands that the vesting of the Stock Award is
expressly conditioned on the Awardee’s continued and active rendering of Service
to the Company or a Subsidiary or Affiliate such that if the Awardee’s Service
is terminated for any reason (including for the reasons listed below but with
the exception of the circumstances specified in Section 4(b)-(d) of the Award
Agreement), the Award will cease vesting immediately effective as of the date
the Awardee’s Service is terminated.  This will be the case, for example, even
if (a) the Awardee is considered to be unfairly dismissed without good cause
(i.e., subject to a “despido improcedente”); (b) the Awardee is dismissed for
disciplinary or objective reasons or due to a collective dismissal; (c) the
Awardee’s Service is terminated due to a change of work location, duties or any
other employment or contractual condition; (d) the Awardee’s Service is
terminated due to unilateral breach of contract of the Company or any of
its Subsidiaries or Affiliates; or (e) the Awardee’s Service is terminated for
any other reason (with the exception of the circumstances specified in Section
4(b)-(d) of the Award Agreement).  Consequently, upon termination of Service for
any of the above reasons, the Awardee will automatically lose any rights to the
Stock Award to the extent that it has not yet become vested as of the date the
Awardee’s Service is terminated, as described in the Award Agreement.  The
Awardee acknowledges that he or she has read and specifically accepts the
conditions referred to above and in Section 4 of the Award Agreement.
Finally, the Awardee understands that this grant would not be made to the
Awardee but for the assumptions and conditions referred to above; thus, the
Awardee acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of or right to the Stock Award shall be null and void.
Securities Law Acknowledgement. The Stock Award and the Shares subject to the
Stock Award do not qualify under Spanish regulation as securities. No “offer of
securities to the public,” as defined under Spanish law, has taken place or will
take place in the Spanish territory. The Award Agreement has not been nor will
be registered with the Comisión Nacional del Mercado de Valores, and does not
constitute a public offering prospectus.
SWITZERLAND
Securities Law Notice. The offering of the Plan is considered a private offering
in Switzerland; therefore, it is not subject to registration in Switzerland.
Neither this document nor any other materials relating to the Plan (i)
constitutes a prospectus as such term is understood pursuant to article 652a of
the Swiss Code of Obligations, (ii) may be publicly distributed nor otherwise
made


A-18



--------------------------------------------------------------------------------







publicly available in Switzerland, or (iii) have been or will be filed with,
approved or supervised by any Swiss regulatory authority, including the Swiss
Financial Market Supervisory Authority (FINMA).
TAIWAN
Securities Law Notice. The offer of participation in the Plan is available only
for employees of the Company and its Subsidiaries or Affiliates. The offer of
participation in the Plan is not a public offer of securities by a Taiwanese
company.
UNITED KINGDOM
Termination of Employment or Service. Section 4(a) of the Award Agreement is
hereby amended in its entirety to read as follows:
“(a)    Any unvested Stock Award shall be forfeited immediately when the Awardee
ceases to be an Awardee Eligible to Vest, unless the Awardee ceases to be an
Awardee Eligible to Vest due to the Awardee’s death, total and permanent
disability, retirement or participation in the Company’s Workforce Management
Program. Except as the Committee may otherwise determine, termination of the
Awardee’s employment or service for any reason shall occur on the date such
Awardee ceases to perform services for the Company or any Affiliate without
regard to whether such Awardee continues thereafter to receive any compensatory
payments therefrom or is paid salary thereby in lieu of notice of termination
or, with respect to a member of the Board who is not also an employee of the
Company or any Subsidiary, on the date such Awardee is no longer a member of the
Board.”
Responsibility for Taxes. The following provision supplements Section 7
(Responsibility for Taxes) of the Award Agreement:
“Without limitation to Section 7 of the Award Agreement, the Awardee agrees that
the Awardee is liable for all Tax-Related Items and hereby covenants to pay all
such Tax-Related Items as and when requested by the Company or, if different,
the Employer or by Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax
authority or any other relevant authority). The Awardee also agrees to indemnify
and keep indemnified the Company or the Employer against any Tax-Related Items
that they are required to pay or withhold or have paid or will pay to HMRC (or
any other tax authority or any other relevant authority) on the Awardee’s
behalf.
Notwithstanding the foregoing, if the Awardee is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act), the
terms of the immediately foregoing provision will not apply. In such case, if
the amount of any income tax due is not collected from or paid by the Awardee
within 90 days of the end of the U.K. tax year in which an event giving rise to
the indemnification described above occurs, the amount of any uncollected income
taxes may constitute a benefit to the Awardee on which additional income tax and
national insurance contributions (“NICs”) may be payable. The Awardee will be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for paying to the
Company or the Employer, as applicable, any employee NICs due on this additional
benefit, which the Company


A-19



--------------------------------------------------------------------------------







or the Employer may recover from the Awardee by any of the means referred to in
Section 7 of the Award Agreement.”
Joint Election. As a condition of the Awardee’s participation in the Plan and
the vesting of the Stock Award, the Awardee agrees to accept any liability for
secondary Class 1 national insurance contributions (the “Employer NICs”) which
may be payable by the Company and/or the Employer in connection with the Stock
Award and any event giving rise to Tax-Related Items. To accomplish the
foregoing, the Awardee agrees to execute a joint election with the Company (the
“Election”), the form of such Election being formally approved by HMRC, and any
other consent or elections required to accomplish the transfer of the Employer
NICs to the Awardee. The Awardee further agrees to execute such other joint
elections as may be required between him or her and any successor to the Company
and/or the Employer. The Awardee further agrees that the Company and/or the
Employer may collect the Employer NICs by any of the means set forth in Section
7 of the Award Agreement.


No Recoupment. Section 19 of the Award Agreement shall not apply.


A-20

